DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/440,547 filled on 06/13/2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “the vehicle” on line 5 to be corrected as “[[the]] a vehicle” because there is no prior citation of “vehicle”, instead the claim cites in the previous line “A Vehicle control system”. Appropriate correction is required.
b)	Regarding claim 20, the phrase “the vehicle” on line 5 to be corrected as “[[the]] a vehicle” because there is no prior citation of “vehicle”, instead the claim cites in the previous line “A Vehicle control system”. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	Regarding Figs. 1 and 8, each of the Figs. represents two drawings, one for trailer 18 and the other one is for vehicle 12, wherein vehicle 12 presents a hole on the back with reference number 18, cause an informality in Fig. 1. Does the applicant means the reference 18 on the back of the vehicle represents a contact point of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 16, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2-7 and 11 cites the phrase “the system according to claim 1” which renders the claim indefinite because claim 1 recites three different system. Such as “vehicle control system”, “maneuvering system” and “sensor system” and it is not clear which system the application is referring. For continue examination, the examiner interpreted as “The vehicle control system according to claim 1”. Claims 8-10 and 12 also rejected for the same reason as discussed above and also for their dependency on rejected base claim.
Claim 8 recites the limitation "the remaining coupler distance” on line 2 of claim 8. There is insufficient antecedent basis for this limitation in the claim. The phrase "remaining coupler distance” is not recited in the previous lines of the claim. 
Claim 16 depends on claim 13 and recites the phrase “the predetermined acceleration rate”.  There is insufficient antecedent basis for this limitation in the claim because there is no citation predetermined acceleration rate in claim 13.
Claim 18 recites the limitation "the remaining coupler distance” on line 2 of claim 18. There is insufficient antecedent basis for this limitation in the claim. The phrase "remaining coupler distance” is not recited in the previous lines of the claim. 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-7, 9, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skvarce (US 2019/0086927) in view of Maruoka et al. (US 2019/0366929) (hereinafter Maruoka) and further in view of Berkemeier et al. (US 2020/0039517) (hereinafter Berkemeier).

Claim 1.    Skvarce teaches a vehicle control system (See Fig. 2A and/or 2B) configured to control a braking operation of a hitch ball to a coupler on a trailer (See Para. [0020], discloses “The drive system 110 may also include a brake system 120 that includes brakes associated with each wheel 112, 112a-d, and an acceleration system 130 that is configured to adjust a speed and direction of the tow vehicle 100”, and Para. [0024], discloses “braking behavior 322 cause the tow vehicle an action, and the vehicle controller 300 may maneuver the tow vehicle 100 from an initial position (as shown in FIG. 5A) to a final position (as shown in FIG. 5C).  In the final position, a hitch ball 162 of the tow vehicle 100 aligns with a hitch coupler 212 of the trailer 200 connecting the tow vehicle 100 and the selected trailer 200) comprising:
a controller in communication with a maneuvering system (See Para. [0024], “the vehicle controller 300 may maneuver the tow vehicle 100 from an initial position (as shown in FIG. 5A) to a final position (as shown in FIG. 5C)”) and a sensor system (See Para. [0030], Fig. 2A/2B, discloses “sensor system for position, orientation and distance”), the controller configured to:
See at least Abstract, Para. [0005]-[0006], [0019]-[0020], [0024], [0030], [0039], [0045]-[0046], discloses “maneuvers the tow vehicle 100”); 
monitor a coupler distance from the hitch ball to the coupler via the sensor system (see Para. [0006], “calculating a distance between the vehicle hitch ball location and the trailer hitch receiver location” and/or Para. [0030], discloses “determined by the DNN 500 from the received sensor system data 402) relative to a position of the tow vehicle 100 (e.g., orientation and distance)”. Additionally, see Para. [0046], discloses “determines a relative height H.sub.R between a top portion of the hitch ball 162 of the tow vehicle 100 and a bottom portion of the hitch coupler 212 of the selected trailer 200”. The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to monitor coupler distance from the hitch ball in order for a safe maneuvering of the tow vehicle along a planned path and avoid the risk of collision between the tow vehicle and the trailer is reduced.);
control a deceleration procedure configured to decrease a velocity of the vehicle along a deceleration profile (See Para. [0036]-[0037], discloses “change and/or reduce the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552”. The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to deploy the claimed feature for a safe control of the tow vehicle along a planned path);
control the vehicle to accelerate (See Para. [0020], discloses “an acceleration system 130 that is configured to adjust a speed and direction of the tow vehicle 100”, and/or see Para. [0037]-[0038],  discloses “change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552, and the speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating”, same as claimed); and
in response to the velocity of the vehicle intersecting the deceleration profile, control the deceleration procedure to decrease the velocity of the vehicle along the deceleration profile (see Para. [0030], [0032], discloses “The path planning system 550a determines the path 552 by following the tow vehicle fore-aft axis Y until the first tangent point 555, then moving along an arc of the first circle 554 until the intersection point 558, then moving along an arc of the second circle 556 until the second tangent point 557, then following the trailer fore-aft axis.  As such, the planned path 552 positions the tow vehicle 100 in an orientation aligned generally parallel with the trailer 200, where the hitch 160 of the tow vehicle 100 is substantially aligned with the hitch 210 of the trailer 200”, and see Para. [0036]-[0037], discloses “the brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100”, and/or “he speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552, and the speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating.” The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to deploy the claimed feature for a safe control of the tow vehicle along a planned path).
Skvarce teaches stop the vehicle (See Para. [0005], [0036]-[0037], discloses “stopping or halting the vehicle, and modifying the vehicle suspension to align a vehicle hitch with a trailer hitch”). Furthermore, Skvarce discloses in Para. [0024]-[0025], “a hitch ball 162 of the tow vehicle 100 aligns with a hitch coupler 212 of the trailer 200 connecting the tow vehicle 100 and the selected trailer 200”. Skvarce does not explicitly spell out “stop the vehicle with the hitch ball aligned with the coupler”.
However, in the same field of endeavor, Maruoka teaches, stop the vehicle with the hitch ball aligned with the coupler (see Para. [0041], “the driver stops the vehicle 1 at a place at which the hitch ball 6 is located right below the distal end of the coupler 1001”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce with the teaching of Maruoka to deploy the claimed feature for stretching the coupler 1001 downward and then couples both of the coupler and hitch ball.
Skvarce discloses in Para. [0045]-[0046], “relative height H.sub.R that is greater than zero between the tow vehicle hitch ball 162 and the trailer hitch coupler 212, allowing the tow vehicle hitch ball 162 to move under and be inserted in the trailer hitch 
However, in the same field of endeavor, Berkemeier teaches, detect a premature stop condition of the vehicle (see Para. [0018], “the tow vehicle 100 autonomously maneuvers towards the selected trailer 200 and stops at a first pre-determined distance away from the trailer 200 such that a representation 502 of the trailer coupler 212 is close enough to be clearly visible on a user display 140, for example at a line 400. The tow vehicle 100 may stop at a second predefined distance being, for example, within few inches or centimeters from the coupler 212, allowing the driver to manually complete the hitching of the tow vehicle 100 with the trailer 200”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and with the teaching of Berkemeier to deploy the claimed feature in order for allowing the driver to safely manually complete the hitching of the tow vehicle with the trailer.

Claim 4.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 1, wherein the controller is further configured to: calculate an intersection with the deceleration profile based on a predetermined acceleration rate (see Skvarce, Para. [0032], “the path planning system 550a determines the path 552 by following the tow vehicle fore-aft axis Y until the first tangent point 555, then moving along an arc of the first circle 554 until the intersection point 558, then moving along an arc of the second circle 556 until the second tangent point 557, then following the trailer fore-aft axis”, which constitutes the claimed feature.  As such, the planned path 552 positions the tow vehicle 100 in an orientation aligned generally parallel with the trailer 200, where the hitch 160 of the tow vehicle 100 is substantially aligned with the hitch 210 of the trailer 200”, and see Para. [0037], “the speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552.  The speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating). The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path).

Claim 5.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 4, wherein the controlling of the vehicle to accelerate is based on the predetermined acceleration rate (see Skvarce, Para. [0037], “The speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552.  The speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for acceleration”).

See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”, and Berkemeier, Para. [0034]-[0036], “The vehicle controller 160 may maneuver the tow vehicle 100 in any direction across the road surface by controlling the drive system 110, more specifically by issuing a signal, command, or instructions 191 to the drive system 110”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path.

Claim 7.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 1, wherein the controller is further configured to: limit an engine speed of the vehicle through at least a portion of the maneuvering of the vehicle (See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”, and Berkemeier, Para. [0034]-[0036], “The vehicle controller 160 may maneuver the tow vehicle 100 in any direction across the road surface by controlling the drive system 110, more specifically by issuing a signal, command, or instructions 191 to the drive system 110”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path.

Claim 9.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 7, wherein the engine speed is limited in addition to the velocity of the vehicle throughout the maneuvering of the vehicle (See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”, and Berkemeier, Para. [0034]-[0036], “The vehicle controller 160 may maneuver the tow vehicle 100 in any direction across the road surface by controlling the drive system 110, more specifically by issuing a signal, command, or instructions 191 to the drive system 110”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path.


detect at least one change in a braking parameter of the vehicle (see Skvarce, Para. [0026], “the tow vehicle 100 may detect object and obstacles positioned on either side of the tow vehicle 100, in addition to the objects and obstacle detected along the front and rear driving paths”); and
in response to the change in the braking parameter, adjust the deceleration profile based on a change in a stopping distance resulting from the change in the braking parameter (see Skvarce, Para. [0032], “adjusted and manipulated based on the distance between the tow vehicle 100 and the trailer 200, obstacles and object positioned between the tow vehicle 100 and the trailer 200, and any other considerations”, and see Para. [0037], “accelerating or decelerating based on the planned path 552”).  Additionally, see Maruoka, Para. [0127], “The peripheral monitoring device may be configured to automatically accelerate or decelerate the vehicle 1 to travel on the computed route”. The examiner notes that the primary reference, Skvarce and Maruoka teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path.

see Skvarce, Para. [0032], “adjusted and manipulated based on the distance between the tow vehicle 100 and the trailer 200, obstacles and object positioned between the tow vehicle 100 and the trailer 200, and any other considerations”, same as claimed).

Claim 13.    Skvarce teaches a method for controlling a braking operation of a vehicle (See Para. [0020], discloses “The drive system 110 may also include a brake system 120 that includes brakes associated with each wheel 112, 112a-d, and an acceleration system 130 that is configured to adjust a speed and direction of the tow vehicle 100”) comprising: 
controlling a maneuver of the vehicle along a vehicle path (See at least Abstract, Para. [0005]-[0006], [0019]-[0020], [0024], [0030], [0039], [0045]-[0046], discloses “maneuvers the tow vehicle 100”); 
monitoring a coupler distance from a hitch ball to a coupler (see Para. [0006], “calculating a distance between the vehicle hitch ball location and the trailer hitch receiver location” and/or Para. [0030], discloses “determined by the DNN 500 from the received sensor system data 402) relative to a position of the tow vehicle 100 (e.g., orientation and distance)”. Additionally, see Para. [0046], discloses “determines a relative height H.sub.R between a top portion of the hitch ball 162 of the tow vehicle 100 and a bottom portion of the hitch coupler 212 of the selected trailer 200”. The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to monitor coupler distance from the hitch ball in order for a safe maneuvering of the tow vehicle along a planned path and avoid the risk of collision between the tow vehicle and the trailer is reduced.);
initiating a deceleration procedure configured to decrease a velocity of the vehicle along a deceleration profile (See Para. [0036]-[0037], discloses “change and/or reduce the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552”);
controlling the vehicle to accelerate (See Para. [0020], discloses “an acceleration system 130 that is configured to adjust a speed and direction of the tow vehicle 100”, and/or see Para. [0037]-[0038],  discloses “change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552, and the speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating”, same as claimed); and
in response to the velocity of the vehicle intersecting the deceleration profile, controlling the deceleration procedure to decrease the velocity of the vehicle along the deceleration profile (see Para. [0030], [0032], discloses “The path planning system 550a determines the path 552 by following the tow vehicle fore-aft axis Y until the first tangent point 555, then moving along an arc of the first circle 554 until the intersection point 558, then moving along an arc of the second circle 556 until the second tangent point 557, then following the trailer fore-aft axis.  As such, the planned path 552 positions the tow vehicle 100 in an orientation aligned generally parallel with the trailer 200, where the hitch 160 of the tow vehicle 100 is substantially aligned with the hitch 210 of the trailer 200”, and see Para. [0036]-[0037], discloses “the brake system 120, to either stop the tow vehicle 100 or reduce the speed of the tow vehicle 100”, and/or “he speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552, and the speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating.” The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to deploy the claimed feature for a safe control of the tow vehicle along a planned path).
Skvarce teaches stop the vehicle See Para. [0005], [0036]-[0037], discloses “stopping or halting the vehicle, and modifying the vehicle suspension to align a vehicle hitch with a trailer hitch”). Furthermore, Skvarce discloses in Para. [0024]-[0025], “a hitch ball 162 of the tow vehicle 100 aligns with a hitch coupler 212 of the trailer 200 connecting the tow vehicle 100 and the selected trailer 200”. Skvarce does not explicitly spell out “stop the vehicle with the hitch ball aligned with the coupler”.
However, in the same field of endeavor, Maruoka teaches, stop the vehicle with the hitch ball aligned with the coupler (see Para. [0041], “the driver stops the vehicle 1 at a place at which the hitch ball 6 is located right below the distal end of the coupler 1001”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce with the teaching of Maruoka to deploy the claimed feature for stretching the coupler 1001 downward and then couples both of the coupler and hitch ball.
Skvarce discloses in Para. [0045]-[0046], “relative height H.sub.R that is greater than zero between the tow vehicle hitch ball 162 and the trailer hitch coupler 212, allowing the tow vehicle hitch ball 162 to move under and be inserted in the trailer hitch coupler 212”, but he does not explicitly spell out, “detecting a premature stop condition of the vehicle”.
However, in the same field of endeavor, Berkemeier teaches, detecting a premature stop condition of the vehicle (see Para. [0018], “the tow vehicle 100 autonomously maneuvers towards the selected trailer 200 and stops at a first pre-determined distance away from the trailer 200 such that a representation 502 of the trailer coupler 212 is close enough to be clearly visible on a user display 140, for example at a line 400. The tow vehicle 100 may stop at a second predefined distance being, for example, within few inches or centimeters from the coupler 212, allowing the driver to manually complete the hitching of the tow vehicle 100 with the trailer 200”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and with the teaching of Berkemeier to deploy the claimed feature in order for allowing the driver to safely manually complete the hitching of the tow vehicle with the trailer.

Claim 15.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 13, further comprising: calculating an intersection with the deceleration profile based on a predetermined acceleration rate (see Skvarce, Para. [0032], “the path planning system 550a determines the path 552 by following the tow vehicle fore-aft axis Y until the first tangent point 555, then moving along an arc of the first circle 554 until the intersection point 558, then moving along an arc of the second circle 556 until the second tangent point 557, then following the trailer fore-aft axis”, which constitutes the claimed feature.  As such, the planned path 552 positions the tow vehicle 100 in an orientation aligned generally parallel with the trailer 200, where the hitch 160 of the tow vehicle 100 is substantially aligned with the hitch 210 of the trailer 200”, and see Para. [0037], “the speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552.  The speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for accelerating). The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, 

Claim 16.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 13, wherein the controlling of the vehicle to accelerate is based on the predetermined acceleration rate (see Skvarce, Para. [0037], “The speed behavior 324 may be executed to change the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552.  The speed behavior 324 sends a signal or command 301 to the brake system 120 for decelerating or the acceleration system 130 for acceleration”).

Claim 17.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 13, further comprising: 
limiting an engine speed of the vehicle through at least a portion of the maneuvering of the vehicle (See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”, and Berkemeier, Para. [0034]-[0036], “The vehicle controller 160 may maneuver the tow vehicle 100 in any direction across the road surface by controlling the drive system 110, more specifically by issuing a signal, command, or instructions 191 to the drive system 110”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of 

Claim 19.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 17, wherein the engine speed is limited in addition to the velocity of the vehicle throughout the maneuvering of the vehicle (See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”, and Berkemeier, Para. [0034]-[0036], “The vehicle controller 160 may maneuver the tow vehicle 100 in any direction across the road surface by controlling the drive system 110, more specifically by issuing a signal, command, or instructions 191 to the drive system 110”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path.

Claims 2-3, 8, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skvarce (US 2019/0086927) in view of Maruoka et al. (US 2019/0366929) (hereinafter Maruoka), Berkemeier et al. (US 2020/0039517) US 2018/0253106) (hereinafter INUI)

Claim 2.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 1, wherein the deceleration profile comprises a predetermined rate of the velocity of the vehicle dependent on distance (See Berkemeier, Para. [0025], “The speed may be based on a distance from the radar sensors 158 to the object at a first time, and a distance from the radar sensors 158 to the object at a second time”), but they do not explicitly spell out, a predetermined rate of the velocity of the vehicle dependent on the coupler distance.
However, INUI teaches, a predetermined rate of the velocity of the vehicle dependent on the coupler distance (see Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201. In one example, the guidance controller 103 does not limit the speed of the vehicle 1 when the distance between the hitch ball 16 and the hitch coupler 201 is equal to or greater than a predetermined distance Dth2, and limits the upper limit speed of the vehicle 1 to a predetermined small value when the distance between the hitch ball 16 and the hitch coupler 201 is smaller than the predetermined distance Dth2.  When the distance between the hitch ball 16 and the hitch coupler 201 becomes short and the hitch ball 16 and the hitch coupler 201 are aligned with each other, the vehicle 1 may be controlled so as not to have a speed higher than the predetermined value”).


Claim 3.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 1, but they do not explicitly spell out, wherein the deceleration profile comprises an increasing rate of deceleration in response to a decrease of the coupler distance.
However, INUI teaches, wherein the deceleration profile comprises an increasing rate of deceleration in response to a decrease of the coupler distance (see Para. [0139], “limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201. Limits the upper limit speed of the vehicle 1 to a predetermined small value when the distance between the hitch ball 16 and the hitch coupler 201 is smaller than the predetermined distance Dth2.  When the distance between the hitch ball 16 and the hitch coupler 201 becomes short and the hitch ball 16 and the hitch coupler 201 are aligned with each other, the vehicle 1 may be controlled so as not to have a speed higher than the predetermined value”). The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the 

Claim 8.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 7, wherein the limit of the engine speed of the vehicle decreases relative to distance (See Skvarce, Para. [0020], [0037], “an acceleration system 130 that is configured to adjust and/or change a speed and direction of the tow vehicle 100”, and Berkemeier, Para. [0025], “The speed may be based on a distance from the radar sensors 158 to the object at a first time, and a distance from the radar sensors 158 to the object at a second time.  Therefore, the radar sensors 158 may determine the speed based on a difference between the distances at the first and second time divided by the difference between the first and second time”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka and Berkemeier to deploy the claimed feature for a safe control of the tow vehicle along a planned path. The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier does not explicitly spell out wherein of the engine speed of the vehicle decreases relative to the remaining coupler distance. 
However, INUI teaches, decreases relative to the remaining coupler distance (See Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201”). The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the claimed feature in order to safely maneuvering of the trailer.

Claim 10.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the system according to claim 7, but they do not explicitly spell out, wherein the engine speed is limited to prevent an overshoot of the coupler distance resulting in the hitch ball passing a location of the coupler.
However, INUI teaches, wherein the engine speed is limited to prevent an overshoot of the coupler distance resulting in the hitch ball passing a location of the coupler (See Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201”). The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the claimed feature in order to safely maneuvering of the trailer.

Claim 14.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 13, wherein the deceleration profile comprises a predetermined rate of the velocity of the vehicle dependent on distance See Berkemeier, Para. [0025], “The speed may be based on a distance from the radar sensors 158 to the object at a first time, and a distance from the radar sensors 158 to the object at a second time”), but they do not explicitly spell out, a predetermined rate of the velocity of the vehicle dependent on the coupler distance and the deceleration profile comprises an increasing rate of deceleration in response to decreasing the coupler distance.
However, INUI teaches, a predetermined rate of the velocity of the vehicle dependent on the coupler distance (see Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201. In one example, the guidance controller 103 does not limit the speed of the vehicle 1 when the distance between the hitch ball 16 and the hitch coupler 201 is equal to or greater than a predetermined distance Dth2, and limits the upper limit speed of the vehicle 1 to a predetermined small value when the distance between the hitch ball 16 and the hitch coupler 201 is smaller than the predetermined distance Dth2.  When the distance between the hitch ball 16 and the hitch coupler 201 becomes short and the hitch ball 16 and the hitch coupler 201 are aligned with each other, the vehicle 1 may be controlled so as not to have a speed higher than the predetermined value”) and the deceleration profile comprises an increasing rate of deceleration in response to decreasing the coupler distance (see Para. [0139], “limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201. Limits the upper limit speed of the vehicle 1 to a predetermined small value when the distance between the hitch ball 16 and the hitch coupler 201 is smaller than the predetermined distance Dth2.  When the distance between the hitch ball 16 and the hitch coupler 201 becomes short and the hitch ball 16 and the hitch coupler 201 are aligned with each other, the vehicle 1 may be controlled so as not to have a speed higher than the predetermined value”). The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the claimed feature in order to easily perform interconnection between the vehicle and the trailer.

Claim 18.    The teaching of Skvarce as modified by the teaching of Maruoka and Berkemeier teaches the method according to claim 17, wherein the limit of the engine speed of the vehicle decreases relative to distance (See Skvarce, Para. [0020], [0037], “an acceleration system 130 that is configured to adjust and/or change a speed and direction of the tow vehicle 100”, and Berkemeier, Para. [0025], “The speed may be based on a distance from the radar sensors 158 to the object at a first time, and a distance from the radar sensors 158 to the object at a second time.  Therefore, the radar sensors 158 may determine the speed based on a difference between the distances at the first and second time divided by the difference between the first and second time”). The examiner notes that the primary reference, Skvarce and Berkemeier teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching 
However, INUI teaches, decreases relative to the remaining coupler distance (See Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201”). The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the claimed feature in order to safely maneuvering of the trailer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skvarce (US 2019/0086927) in view of Maruoka et al. (US 2019/0366929) (hereinafter Maruoka) and further in view of INUI et al. (US 2018/0253106) (hereinafter INUI)

Claim 20.    Skvarce teaches a vehicle control system (See Fig. 2A and/or 2B) configured to control a braking operation of a hitch ball to a coupler on a trailer (See Para. [0020], discloses “The drive system 110 may also include a brake system 120 that includes brakes associated with each wheel 112, 112a-d, and an acceleration system 130 that is configured to adjust a speed and direction of the tow vehicle 100”, and Para. [0024], discloses “braking behavior 322 cause the tow vehicle an action, and the vehicle controller 300 may maneuver the tow vehicle 100 from an initial position (as shown in FIG. 5A) to a final position (as shown in FIG. 5C).  In the final position, a hitch ball 162 of the tow vehicle 100 aligns with a hitch coupler 212 of the trailer 200 connecting the tow vehicle 100 and the selected trailer 200) comprising:
a controller in communication with a maneuvering system (See Para. [0024], “the vehicle controller 300 may maneuver the tow vehicle 100 from an initial position (as shown in FIG. 5A) to a final position (as shown in FIG. 5C)”) and a sensor system (See Para. [0030], Fig. 2A/2B, discloses “sensor system for position, orientation and distance”), the controller configured to:
control the maneuvering system to maneuver the vehicle along a vehicle path (See at least Abstract, Para. [0005]-[0006], [0019]-[0020], [0024], [0030], [0039], [0045]-[0046], discloses “maneuvers the tow vehicle 100”); 
monitor a coupler distance from the hitch ball to the coupler via the sensor system (see Para. [0006], “calculating a distance between the vehicle hitch ball location and the trailer hitch receiver location” and/or Para. [0030], discloses “determined by the DNN 500 from the received sensor system data 402) relative to a position of the tow vehicle 100 (e.g., orientation and distance)”. Additionally, see Para. [0046], discloses “determines a relative height H.sub.R between a top portion of the hitch ball 162 of the tow vehicle 100 and a bottom portion of the hitch coupler 212 of the selected trailer 200”. The examiner notes that the primary reference, Skvarce teaches the general conditions of the claimed invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce to monitor coupler distance from the hitch ball in order for a safe maneuvering of the tow vehicle along a planned path and avoid the risk of collision between the tow vehicle and the trailer is reduced);
limit an engine speed of the vehicle through at least a portion of the maneuvering of the vehicle (See Skvarce, Para. [0036], “The braking behavior 322 may be executed to either stop the tow vehicle 100 or to slow down the tow vehicle based on the planned path 552”), wherein the limit of the engine speed of the vehicle decreases relative to the coupler distance; and
control a deceleration procedure configured to decrease a velocity of the vehicle along a deceleration profile (See Para. [0036]-[0037], discloses “change and/or reduce the speed of the tow vehicle 100 by either accelerating or decelerating based on the planned path 552”).
Skvarce teaches stop the vehicle (See Para. [0005], [0036]-[0037], discloses “stopping or halting the vehicle, and modifying the vehicle suspension to align a vehicle hitch with a trailer hitch”). Furthermore, Skvarce discloses in Para. [0024]-[0025], “a hitch ball 162 of the tow vehicle 100 aligns with a hitch coupler 212 of the trailer 200 connecting the tow vehicle 100 and the selected trailer 200”. Skvarce does not explicitly spell out “stop the vehicle with the hitch ball aligned with the coupler”.
However, in the same field of endeavor, Maruoka teaches, stop the vehicle with the hitch ball aligned with the coupler (see Para. [0041], “the driver stops the vehicle 1 at a place at which the hitch ball 6 is located right below the distal end of the coupler 1001”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce with  stretching the coupler 1001 downward and then couples both of the coupler and hitch ball.
The teaching of Skvarce as modified by the teaching of Maruoka teaches, wherein the limit of the engine speed of the vehicle decreases relative to distance (See Skvarce, Para. [0020], [0037], “an acceleration system 130 that is configured to adjust and/or change a speed and direction of the tow vehicle 100”, and Berkemeier, Para. [0025], “The speed may be based on a distance from the radar sensors 158 to the object at a first time, and a distance from the radar sensors 158 to the object at a second time.  Therefore, the radar sensors 158 may determine the speed based on a difference between the distances at the first and second time divided by the difference between the first and second time”), but they do not explicitly spell out wherein of the engine speed of the vehicle decreases relative to the remaining coupler distance. 
However, INUI teaches, decreases relative to the remaining coupler distance (See Para. [0139], “the guidance controller 103 may limit the upper limit speed of the vehicle 1 depending on the distance between the hitch ball 16 and the hitch coupler 201”). 
The examiner notes that INUI teaches the general condition of the claim feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Skvarce in view of the teaching of Maruoka, Berkemeier and with the teaching of INUI to deploy the claimed feature in order to safely maneuvering of the trailer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.